Exhibit 10.1.h

PERFORMANCE SHARE AGREEMENT

PURSUANT TO THE

GREAT PLAINS ENERGY INCORPORATED

LONG-TERM INCENTIVE PLAN

EFFECTIVE MAY 7, 2002 (THE PLAN)

          THIS AGREEMENT dated as of February 7, 2006, and entered into, in
duplicate by and between GREAT PLAINS ENERGY INCORPORATED (the Company) and
______ (the Grantee).

          WHEREAS, all capitalized terms used herein shall have the respective
meanings set forth in the Plan; and

          WHEREAS, the Grantee is employed by the Company or one of its
subsidiaries in a key capacity, and the Company desires to (i) encourage the
Grantee to acquire a proprietary and vested long-term interest in the growth and
performance of the Company, (ii) provide the Grantee with the incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and (iii) encourage the Grantee to remain in the employ of the
Company as one of the key employees upon whom the Company's success depends;

          NOW, THEREFORE, in consideration of the covenants and agreements
herein contained, the parties hereto agree as follows:

1.          Performance Share Award. The Company hereby grants to the Grantee
______ Performance Shares for the three-year period ending 2008 (the Award
Period). The Performance Shares may be earned based upon the Company's
performance as set forth in Appendix A.

2.          Terms and Conditions. The grant of Performance Shares is subject to
the following terms and conditions:

a.          Payment of Award. As soon as practicable after the end of the Award
Period, the Compensation and Development Committee of the Board of Directors
(the Committee) shall for purposes of this Agreement determine the Company's
performance as set forth in Appendix A. The number of performance shares shall
be adjusted in accordance with the provisions provided in Appendix A.

b.          Form of Payment. The payment to which Grantee shall be entitled at
the end of an Award Period will be equal to the Fair Market Value of the number
of shares of the Company's Common Stock equal to the number of Performance
Shares earned. Payment will be made in Common Stock unless the Committee deems
otherwise. The number of shares of Common Stock to be paid to Grantee will be
determined by dividing the portion of the payment not paid in cash by the Fair
Market Value of the Common Stock on the date on which the date of Performance
Share Award as set forth in Appendix B hereto.

c.          In the event the Grantee leaves the employment of the Company before
the end of the Performance Period, the Performance Shares are subject to
forfeiture as set forth in the Plan.



--------------------------------------------------------------------------------



3.          Dividend Rights. Any dividends paid will accrue quarterly on the
Performance Shares in a nominal account. The Grantee shall be entitled to
receive at the end of the Award Period these quarterly dividends on the number
of Performance Shares earned. The dividends on the Performance Shares will be
paid in cash unless the Committee deems otherwise.

4.          Change In Control. In the event of a Change in Control, as defined
in the Plan, the Performance Shares and dividend shares accrued thereon shall be
deemed to have been fully earned and payable as set forth in Section Eleven of
the Agreement.

5.          Notices. Any notice hereunder to the Company shall be addressed to
the Offices of the Corporate Secretary.



GREAT PLAINS ENERGY INCORPORATED

 

By: ________________________________

       Michael J. Chesser



 

____________________
____________________

Grantee



--------------------------------------------------------------------------------



APPENDIX A

Great Plains Energy Incorporated
(Great Plains Energy)
Long-Term Incentive Plan

Performance Criteria for the 2006-2008 Plan

The performance criteria is total shareholder, compared to, and measured
against, the performance of other companies within a peer group consisting of
the Edison Electric Institute's (EEI) index of electric utilities. Upon the
expiration of the Award Period, the Committee will compare the Company's total
shareholder return with the total shareholder return of the companies within the
peer group index and determine the Company's percentile ranking within the peer
group during the Award Period.

Total Shareholder
Return Percentile Rank

Percentage Payout

 

 

81st and Above
65th to 80th
50th to 64th
35th to 49th
34th and Below

200%
150%
100%
50%
0

There will not be any payment of performance shares for a negative return over
the 3-year performance period.



--------------------------------------------------------------------------------



APPENDIX B

EXAMPLE:

Grant:

Fair Market Value of common stock at time of grant:

Fair Market Value of common stock at end of Award Period:

Performance at Target (100%)

1,000 x $40 = $40,000

$40,000 (division symbol) $30 = 1,333 shares of common stock

1,000 Performance Shares

$30


$40


All Performance Shares Are Earned

